Exhibit 10.15

 

October 28, 2003

 

Mel Friedman

ElectroGlas, Inc.

6024 Silver Creek Valley Rd.

San Jose, CA 95138

 

Re: Resignation from Electroglas

 

Dear Mel:

 

As we have discussed, I am resigning from my position as Chief Executive Officer
of Electroglas, effective October 28, 2003. I will remain employed for a
transitional period after I step down at Chief Executive Officer, so my
employment with Electroglas will end October 31, 2003 (“Separation Date”). I
know that Electroglas needs to prepare for this change in leadership on October
28, 2003, so I am sending you this letter to memorialize our discussions about
the terms of my departure from Electroglas. My intent is to remain on the Board
of Directors of Electroglas through the end of the year, unless I am asked to
stay on.

 

We have agreed that Electroglas will continue to pay my current base salary for
a period of one year after my Separation Date (the “Severance Period”), as a
severance benefit. I intend to convert my medical insurance coverage under
COBRA, and Electroglas has agreed to pay my COBRA premiums until the Severance
Period ends or until I become covered by another employer’s plan, whichever
occurs first. I agree that, during the Severance Period, I will not directly or
indirectly divert business from Electroglas, engage in business activities
competitive with Electroglas, or interfere with Electroglas’ relationships with
any of its employees, customers, suppliers, or business partners.

 

Notwithstanding any other agreements to the contrary, we have agreed that all of
my stock options will cease to vest as of October 28, 2003. We also have agreed
that the post-termination exercise period for all of my options vested as of
October 28, 2003 will begin on the later of the following: (a) the end of the
Severance Period or (b) my departure from the Board of Directors. I understand
that, except for the terms set forth in this letter, I will cease to receive any
compensation or benefits from Electroglas after the Separation Date.

 

In exchange for these payments and benefits, I am waiving all claims of any
kind, known or unknown, which I may now have or have ever had against
Electroglas, Inc., its affiliates, and its present and former directors,
officers, and employees. This release covers any claims under the California
Fair Employment and Housing Act, Title VII, the Age Discrimination in Employment
Act (“ADEA”), and any other state or federal law.1 I agree not to initiate or
cause to be initiated any lawsuit, administrative

 

 

 

--------------------------------------------------------------------------------

1 Because this release specifically covers known and unknown claims, I am also
waiving any rights under Section 1542 of the California Civil Code or any
comparable law of any other jurisdiction. Section 1542 states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement to the debtor.”

 



--------------------------------------------------------------------------------

October 28, 2003

Page Two

 

 

claim, investigation or proceeding of any kind concerning the claims released by
this paragraph, or to voluntarily participate in one except as required by law.
I also agree to maintain this agreement in confidence and not to disclose it,
except to my attorney or as required by law, or until such time as it is
publicly disclosed by the Company.

 

You have advised me that I have 21 days to consider entering into this
agreement, although I have voluntarily chosen to waive this 21-day period. You
also have advised me that I may consult an attorney in entering into this
agreement, and that I can revoke this agreement within 7 days of signing it by
sending you a certified letter to that effect. I acknowledge that, while my
release of claims under the ADEA shall not become effective and no funds shall
be exchanged until the 7-day revocation period has ended, all other provisions
of this letter agreement will become effective once it is signed by both of us.

 

This letter agreement contains all of our agreements and understandings about my
separation from Electroglas, and supersedes any prior agreements or
understandings about these issues. Any amendments to this agreement must be made
in writing and signed by both of us. This agreement will be governed by
California law.

 

If you have any questions, please let me know. I have appreciated my experience
working at Electroglas and look forward to staying in touch.

 

Very truly yours,

 

/s/ Curt Wozniak

 

Curt Wozniak

 

AGREED:

 

Dated: October 28, 2003       /s/    MEL FRIEDMAN      

--------------------------------------------------------------------------------

       

Mel Friedman

On behalf of Electroglas, Inc.